GILMAN, Circuit Judge,
concurring in part and dissenting in part.
I fully concur in the majority’s conclusion that Miami University was entitled to summary judgment on Harrison-Pepper’s Rehabilitation Act and retaliation claims. But I disagree with the majority’s determination that Harrison-Pepper failed to show that a genuine issue of material fact exists regarding her Title VII and Equal Pay Act claims.
This court reviews a district court’s grant of summary judgment de novo. Therma-Scan. Inc. v. Thermoscan, Inc. 295 F.3d 623, 629 (6th Cir.2002). Summary judgment is proper where there exists no genuine issue of material fact and the moving party is entitled to judgment as a matter of law. Fed.R.Civ.P. 56(c). In considering a motion for summary judgment, the district court must construe all reasonable inferences in favor of the non-moving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587, 106 S.Ct. 1348, 89 L.Ed.2d 538 (1986). The central issue is “whether the evidence presents a sufficient disagreement to require submission to a jury or whether it is so one-sided that one party must prevail as a matter of law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52,106 S.Ct. 2505, 91 L.Ed.2d 202 (1986).
“[Sjummary judgment should not be permitted except ‘where it is quite clear what the truth is.’ ” Koepfle v. Garavaglia, 200 F.2d 191, 193 (6th Cir.1952) (quoting Sartor v. Arkansas Natural Gas Corp., 321 U.S. 620, 627, 64 S.Ct. 724, 88 L.Ed. 967 (1944)). 10A Wright, Miller and Kane’s Federal Practice and Procedure treatise supports the proposition that summary judgment should not be granted
merely because the facts the party offers appear more plausible than those tendered in opposition, or because it appears that the adversary is unlikely to prevail at trial____ Therefore, if the evidence presented on the motion is subject to conflicting interpretations, or reasonable people might differ as to its significance, summary judgment is improper.
Federal Practice and Procedure § 2725 (3d ed.1998).
This is a close case. In my opinion, however, the persuasiveness of Miami’s articulated reasons for Harrison-Pepper being the lowest-paid tenured professor in her department is not “so one-sided that one party must prevail as a matter of law.” Anderson, 477 U.S. at 252. As the majority notes, Miami hired Harrison-Pepper in 1988 as a tenure-track professor. Hays Cummins was also hired as a tenure-track professor in the same department and his salary exceeded Harrison-Pepper’s by $2,000. In response to Harrison-Pepper’s *603argument that she was underpaid when she started and that she received consistently inferior raises (both in percentage and amount), Miami contends that Harrison-Pepper’s raises were smaller because she was on leave for substantial periods of time between the spring of 1996 and the spring of 1999. No other faculty member in Harrison-Pepper’s department took as much leave as she did during those years, but Dr. William Green, also a professor in the SIS Department, provides a basis of comparison for the raises that Harrison-Pepper received after her semesters away from Miami.
Green took off the fall semester of 1989, spring semester of 1990, fall semester of 1994, spring semester of 1995, spring semester of 1998, and the fall semester of 1999. Harrison-Pepper took off the spring semester of 1996, the fall semester of 1996, the spring semester of 1997, the fall semester of 1997, the fall semester of 1998, and the spring semester of 1999. On average, Green received salary increases of 4.78% after returning from one or two semesters away from Miami, whereas Harrison-Pepper received average increases of only 2.19%. I recognize that Harrison-Pepper took more leaves of absence and that her time away from Miami was more concentrated than Green’s, but to make a judgment based upon this evidence, I believe, would be usurping the role of the jury.
“In considering a motion for summary judgment, the judge’s function ... is limited to determining whether sufficient evidence has been presented to make the issue a proper jury question, and not to judge the evidence.... ” Bultema v. United States, 359 F.3d 379, 382 (6th Cir.2004) (quotation marks omitted) (emphasis added). The majority appears to have evaluated the evidence and determined that Harrison-Pepper would not be able to prevail at trial on the issue of whether Miami’s rationale for her smaller raises was pretextual. She in fact might not prevail at trial, but such an evaluation is inappropriate at the summary judgment stage of the proceedings. Because I believe that Harrison-Pepper has raised a genuine issue of material fact with regard to pretext, I would reverse and remand on her Title VII and Equal Pay Act claims.